MEMORANDUM OPINION
                                          No. 04-11-00844-CV

                                           Adibeh J. ALBERT,
                                                Appellant

                                                     v.

       KAL-DEAN INDUSTRIES INC., A. Dean Ismail, and Pal-Tex Investments, Inc.,
                                 Appellees

                      From the 341st Judicial District Court, Webb County, Texas
                                 Trial Court No. 2006-CVF-1673-D3
                          Honorable Elma T. Salinas Ender, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 8, 2012

DISMISSED FOR WANT OF PROSECUTION

           The trial court clerk filed a notification of late record, stating that the clerk’s record had

not been filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for

preparing the record and that appellant is not entitled to appeal without paying the fee. By order

dated January 4, 2012, appellant was ordered to provide written proof to this court within ten

days of the date of the order that either (1) the clerk’s fee had been paid or arrangements had

been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
                                                                                     04-11-00844-CV


fee. The order stated that if appellant failed to respond within the time provided, the appeal

would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). Because appellant

failed to respond to the order, the appeal is dismissed for want of prosecution. See id.

                                                  PER CURIAM




                                                -2-